Sanders, J.
(dissenting) — I dissent because the trial court did not determine the amount of restitution due from Mr. Hunsicker within 60 days of his sentencing nor did it set the terms and conditions under which he should make restitution within this like time. As we held in State v. Krall, 125 Wn.2d 146, 148, 881 P.2d 1040 (1994), RCW 9.94A.142(1) (1992) is simple, clear, and "mandatory.”
The majority would avoid this statutory mandate, and the cases construing it, by finessing the facts and avoiding the clear import of mandatory statutory text:
When restitution is ordered, the court shall determine the amount of restitution due at the sentencing hearing or within sixty days and shall set the terms and conditions under which the defendant shall make restitution.
RCW 9.94A.142(1) (1992). The statute directs that "the *563court,” not the parties, "shall determine the amount of restitution” and "shall set the terms and conditions under which the defendant shall make restitution” at "the sentencing hearing or within sixty days . . . .”
This trial court could have determined "the amount of restitution due” at Mr. Hunsicker’s November 6, 1992 sentencing hearing, but it chose not to. The written judgment and sentence entered at that hearing provides on its face: "Restitution to be determined at future restitution hearing on . . . date to be set.” Clerk’s Papers at 20. The majority holds, on the other hand, that "the amount of restitution in this case was 'determined’ within the sixty-day statutory limit” based upon the reference in the October 2, 1992 plea agreement to "full restitution reflected in the Certificate for Determining probable cause.” Majority Op. at 562. But the record is clear: the trial court rendered a formal judgment and sentence on November 6th without providing a "determined” amount of restitution. Clerk’s Papers at 15, 20. The court also entered an amended judgment and sentence "Nunc Pro Tunc to 11-06-92” on April 16, 1993, which again deferred that determination. Clerk’s Papers at 23, 24.
Unless this court allows the solemn words of a felony judgment to be robbed of their meaning, restitution could not have been "determined” as of November 6, 1992 by the trial court because the trial court has told us, in so many words, it did not do so. Moreover, the Verbatim Report of Proceedings for November 6, 1992 shows this deferral of determination was considered and deliberate. Then Mr. Hunsicker’s attorney stated on the record: "[T]here has been, I guess, a problem with getting the amounts [of restitution] known.” Verbatim Report of Proceedings (11/6/92) at 3-4. And the trial judge stated: "There will be restitution in an amount to be determined at a later date.” Verbatim Report of Proceedings (11/6/92) at 6.
The record clearly, and unequivocally, demonstrates the court did not "determine” either the amount of restitution *564or the terms and conditions under which it would be paid until May 5, 1994, a year and a half after the original sentencing hearing. Clerk’s Papers at 29.
It is true that on May 5, 1994 the trial court "determined” the amount of restitution to be $1,800 (at the request of the prosecuting attorney) with reference to the original affidavit of probable cause. It may also be true that a determination of any other amount would have arguably been inconsistent with the original plea agreement. However, the fact remains the court did first "determine the amount of restitution due” at the hearing on May 5, 1994, and on that same date did "set the terms and conditions under which the defendant shall make restitution” by ordering that said amount be paid through the registry of the clerk of the court. RCW 9.94A.142(1) (1992); Clerk’s Papers at 29.
One should recall the statute not only requires the court to timely determine the amount of restitution but also requires the court to timely set the terms and conditions for payment. Would the majority hold that this defendant failed to comply with the court’s November 6, 1992 judgment and sentence for his failure to pay restitution immediately thereafter? Or would the majority hold that the defendant’s obligation to pay the restitution did not accrue until after entry of the May 5, 1994 order? If the majority would choose the latter, then the answer must be that the court first "set the terms and conditions under which the defendant shall make restitution,” RCW 9.94A.142(1) (1992), on May 5,1994, not November 6,1992.
Obviously the State dropped the ball in a relatively minor matter. However, adherence to statutory mandates is not optional for the prosecution or the court. That principle is not so minor.
Alexander, J., concurs with Sanders, J.